      0:21-cv-02204-MGL         Date Filed 07/20/21      Entry Number 1         Page 1 of 4




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Holly Shook, as Administratrix              )                          0:21-cv-02204-MGL
                                                            C.A. No.___________________
of the Estate of Robert Shook,              )
                                            )
               Plaintiff,                   )
                                            )
                                            )                     COMPLAINT
vs.                                         )                  (WRONGFUL DEATH
                                            )                       AND
Alonzo E. Adams, as Personal Representative )                      SURVIVAL)
of the Estate of Phillip Matthew Adams,     )
                                            )
               Defendant.                   )
__________________________________________)                 (JURY TRIAL DEMANDED)


TO THE DEFENDANT ABOVE-NAMED:

       The Plaintiff, Holly Shook, as Personal Representative of the Estate of Robert Shook,

complaining of the Defendant herein, does respectfully allege as follows:

                                           PARTIES

       1.      The Plaintiff, Holly Shook, is a resident and citizen of the County of Gaston, State

of North Carolina and is the duly appointed Administratrix of the Estate of Robert Shook,

deceased. She brings this action on behalf of the Estate of Robert Shook for damages

recoverable pursuant to §15-5-90, S.C. Code Ann. and for damages recoverable by the statutory

beneficiaries of Robert Shook, pursuant to §15-51-10, et seq., S.C. Code Ann.

       2.      The Plaintiff is informed and believes that the Defendant Alonzo E. Adams is the

duly appointed Personal Representative of the Estate of Phillip Matthew Adams. She is further

informed and believes that the Defendant is a resident and citizen of the County of York, State of

South Carolina, where the Estate of the decedent Phillip Matthew Adams, Jr. is filed.
         0:21-cv-02204-MGL       Date Filed 07/20/21      Entry Number 1        Page 2 of 4




                                JURISDICTION AND VENUE

         3.    Venue is proper in this Judicial District and the Rock Hill Division pursuant to

Local Rule 3.01 DSC and 28 U.S.C. § 1391 (b)(2) because the events giving rise to this case

occurred in York County, South Carolina and within this Division.

         4.    Plaintiff has suffered damages which exceed $75,000.00, exclusive of interest and

costs.

         5.    This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. §1332 and other applicable law, as the citizenship of the Plaintiff is diverse from the

citizenship of the Defendant and the amount in controversy exceeds the sum of $75,000.00.

                           GENERAL FACTUAL ALLEGATIONS

         6.    On April 7, 2021, decedent Robert Shook was servicing a heating and air

conditioning system located at 4456 Marshall Road in Rock Hill, South Carolina.

         7.    At approximately 4:30 p.m., decedent Phillip Matthew Adams approached the

residence in possession of a firearm.

         8.    At such time and place, decedent Phillip Matthew Adams discharged the firearm

and decedent Robert Shook received multiple gunshot wounds.

         9.    Robert Shook was transported by EMS and died later that day from his wounds.

         10.   Plaintiff is informed and believe that Phillip Matthew Adams later died of a self-

inflicted gunshot wound.

         11.   Robert Shook is survived by his widow, Holly Shook, and their three children

ages 7, 13, and 18.




                                                 2
       0:21-cv-02204-MGL          Date Filed 07/20/21      Entry Number 1        Page 3 of 4




                           FOR A FIRST CAUSE OF ACTION
                     (Wrongful Death - §15-51-10, et seq., S.C. Code Ann.)

       12.     The Plaintiff realleges and reiterates paragraphs 1 through 11 as fully as if set

forth herein verbatim.

       13.     The Plaintiff is informed and believes that Defendant’s decedent discharged a

firearm multiple times while on the premises of 4456 Marshall Road in Rock Hill, South

Carolina, through which wrongful acts decedent Robert Shook sustained fatal injuries.

       14.     As a direct and proximate result of the wrongful acts of Defendant’s decedent,

Phillip Matthew Adams, as aforesaid, Plaintiff’s decedent, Robert Shook, died from multiple

gunshot wounds, by virtue of which Plaintiff’s decedent’s statutory beneficiaries have lost the

aid, comfort, support, care, companionship and society of the decedent, Robert Shook, their

beloved husband and father, and have suffered severe and extreme emotional distress, anxiety,

grief and sorrow, for which the Plaintiff is entitled to recover on behalf of the statutory

beneficiaries pursuant to §15-51-10, et seq., S.C. Code Ann., actual and punitive damages in an

amount to be determined by the jury at the trial of this action.

                            FOR A SECOND CAUSE OF ACTION
                         (Survivorship Action §15-5-90, S.C. Code Ann)

       15.     The Plaintiff realleges and reiterates paragraphs 1 through 14 as fully as if set forth

herein verbatim.

       16.     As a direct and proximate result of the wrongful acts of Defendant’s decedent,

Phillip Matthew Adams, the Plaintiff’s decedent, Robert Shook, suffered severe and extreme

conscious pain and suffering and emotional distress, fear and mental suffering in the time period

preceding his death, and incurred medical expenses, for which the Plaintiff’s decedent’s Estate is




                                                  3
       0:21-cv-02204-MGL          Date Filed 07/20/21     Entry Number 1       Page 4 of 4




entitled, pursuant to §15-5-90, S.C. Code Ann., to actual and punitive damages, in an amount to be

determined by the jury at the trial of this action.

        WHEREFORE, Plaintiff respectfully prays for judgment against the Defendant for actual

and punitive damages in an amount to be determined by the jury at the trial of this action, for the

costs and disbursements of this action, and for such other and further relief as this Court may deem

just and proper.

                                        s/Cheryl F. Perkins
                                        Cheryl F. Perkins, Fed. ID # 4969
                                        John Eric Fulda, Fed. ID #7328
                                        Charles W. Whetstone, Jr., Fed. ID #4604
                                        WHETSTONE, PERKINS & FULDA, LLC
                                        Post Office Box 8086
                                        601 Devine Street (29201)
                                        Columbia, South Carolina 29202
                                        cperkins@attorneyssc.com
                                        jfulda@attorneyssc.com
                                        cwhetstone@attorneyssc.com
                                        Phone (803) 799-9400
                                        Facsimile (803)799-2017


                                        Mona Lisa Wallace, Fed. ID. #7216
                                        WALLACE & GRAHAM
                                        525 N. Main Street
                                        Salisbury, North Carolina 28144
                                        mwallace@wallacegraham.com
                                        Phone (704) 633-5244

                                        ATTORNEYS FOR THE PLAINTIFF
Columbia, South Carolina
July 20, 2021
JURY TRIAL DEMANDED




                                                      4
